Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
In the application, Claims 1, 15, 16, 18 and 27 have been amended to rectify 112 issues as follows:
Regarding Claim 1, Lines 3-4, the existing language:
“the first holding member includes a first holding member body, and a clamp provided on the first holding member body,”
Has been amended to:
-- “the second holding member includes a second holding member body,
the first holding member includes a first holding member body, and a clamp provided on the first holding member body,” -- 
Regarding Claim 1, Lines 10-11, the existing language:
“other and sandwich the substrate,
the second holding member includes a second holding member body, and”
Has been amended to:
-- other and sandwich the substrate, and -- 
Regarding Claim 15, Lines 7-8, the existing language:
“the first holding member includes a first holding member body, and a clamp provided on the first holding member body,”
Has been amended to:
-- “the second holding member includes a second holding member body,
the first holding member includes a first holding member body, and a clamp provided on the first holding member body,” -- 
Regarding Claim 15, Lines 13-15, the existing language:
“other and sandwich the substrate,
the second holding member includes a second holding member body, and”
Has been amended to:
-- other and sandwich the substrate, and -- 
Regarding Claim 16, Lines 3-4, the existing language:
“sandwiching a substrate between a first holding member and a second holding member, and”
Has been amended to:
-- sandwiching a substrate between a first holding member having a first holding member body and a second holding member having a second holding member body, and -- 
Regarding Claim 18, Line 8, the existing language:
“configured to be contact with the substrate;”
Has been amended to:
-- configured to contact the substrate; -- 
Regarding Claim 27, line 11, the existing language:
“configured to be contact with the substrate;”
Has been amended to:
-- configured to contact the substrate; -- 
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A substrate holder comprising a first holding member and a second holding member configured to sandwich and fix a substrate, wherein the second holding member includes a second holding member body, the first holding member includes a first holding member body, and a clamp provided on the first holding member body, the clamp being rotatable about a shaft extending parallel to a surface to be plated of the substrate in a state where the first holding member body and the second holding member body are brought into contact with each other and sandwich the substrate, or being reciprocable in a direction intersecting with the surface to be plated of the substrate in a state where the first holding member body and the second holding member body are brought into contact with each other and sandwich the substrate, and the clamp is capable of engaging with the second holding member in a state where the first holding member body and the second holding member body are brought into contact with each other, to fix the second holding member to the first holding member.”, as recited in Claim 1
the structural and operative relationship between the substrate, first holding member, second holding member, second holding member body, first holding member body,  clamp, and shaft. Especially as it relates to the clamp, which is mounted on the first holding member body, being rotatable about the shaft to engage the second holding member body and hold it in contact with the first holding member body to sandwich the substrate, where the shaft about which the clamp rotates extends parallel to a surface to be plated of the substrate.
The art of record fails to render obvious the claimed combination of: “A plating apparatus comprising: a substrate holder configured to hold a substrate; and a plating tank configured to receive the substrate holder so as to perform plating treatment on the substrate, wherein the substrate holder includes a first holding member and a second holding member which sandwich and fix the substrate, the second holding member includes a second holding member body, the first holding member includes a first holding member body, and a clamp provided on the first holding member body, the clamp being rotatable about a shaft extending parallel to a surface to be plated of the substrate in a state where the first holding member body and the second holding member body are brought into contact with each other and sandwich the substrate, or being reciprocable in a direction intersecting with the surface to be plated of the substrate in a state where the first holding member body and the second holding member body are brought into contact with each other and sandwich the substrate, and the clamp is capable of engaging with the second holding member in a state where the first holding member Claim 15 specifically:
the structural and operative relationship between the substrate holder, substrate, plating tank, second holding member, first holding member, second holding member, first holding member body, clamp, and shaft. Especially as it relates to the clamp, which is mounted on the first holding member body, being rotatable about the shaft to engage the second holding member body and hold it in contact with the first holding member body to sandwich the substrate, where the shaft about which the clamp rotates extends parallel to a surface to be plated of the substrate.
The art of record fails to render obvious the claimed combination of: “A method for holding a substrate, the method comprising the steps of: sandwiching the substrate between a first holding member having a first holding member body and a second holding member having a second holding member body, and fixing the second holding member by a clamp so as to be pressed toward the first holding member, the clamp being rotatable about a shaft extending parallel to a surface to be plated of the substrate in a state where the first holding member body and the second holding member body are brought into contact with each other and sandwich the substrate, or being reciprocable in a direction intersecting with the surface of to be plated of the substrate in a state where the first holding member Claim 16 specifically:
the structural and operative relationship between the substrate, first holding member, first holding member body, second holding member, second holding member body, clamp, and shaft. Especially as it relates to the clamp, being rotatable about the shaft to engage the second holding member and pressingly hold it in contact with the first holding member to sandwich the substrate, where the shaft about which the clamp rotates extends parallel to a surface to be plated of the substrate.
The art of record fails to render obvious the claimed combination of: “A substrate holder comprising a first holding member and a second holding member configured to sandwich a substrate, wherein the first holding member includes: a first holding member body including an opening portion configured to expose a surface to be plated of the substrate; at least one cable having one end portion from which a cover is removed; at least one first conductive member disposed in the first holding member body around the opening portion and configured to contact the substrate; and a sandwiching member provided on the first holding member body, and configured to sandwich said one end portion of the cable together with the first conductive member or a second conductive member which is disposed in the first holding member body and is electrically coupled to the first conductive member.”, as recited in Claim 18 specifically:
the structural and operative relationship between the substrate holder, first holding member, second holding member, substrate, first holding member body, opening portion in first holding member body, at least one cable, at least one cable end portion, at least one first conductive member, sandwiching member, and second conductive member. Especially as it relates to the holding member body opening portion configured to exposed a surface to be plate of the substrate and the at least one first conductive member disposed in the first holding member body around the opening portion, at least one cable having an uncovered end portion and a sandwiching member provided on the first holding member body to sandwich the uncovered end portion of the cable together with the first conductive member.
The art of record fails to render obvious the claimed combination of: “A plating apparatus comprising: a substrate holder configured to hold a substrate; and a plating tank configured to receive the substrate holder so as to perform plating treatment on the substrate, wherein the substrate holder includes a first holding member, and the first holding member includes: a first holding member body including an opening portion configured to expose a surface to be plated of the substrate; at least one cable having one end portion from which a cover is removed; at least one first conductive member disposed in the first holding member around the opening portion and configured to contact the substrate; and a sandwiching member provided on the first holding member body, and configured to sandwich said one end portion of the cable together with the first conductive member or a second conductive member which is provided in the first holding member and is Claim 27 specifically:
the structural and operative relationship between the plating apparatus, substrate holder, substrate, plating tank, first holding member, first holding member body, opening portion, at least one cable, at least one cable end portion, at least one first conductive member, sandwiching member, and second conductive member. Especially as it relates to the holding member body opening portion configured to exposed a surface to be plate of the substrate and the at least one first conductive member disposed in the first holding member body around the opening portion, at least one cable having an uncovered end portion and a sandwiching member provided on the first holding member body to sandwich the uncovered end portion of the cable together with the first conductive member.
The art of record fails to render obvious the claimed combination of: “A method for manufacturing a substrate holder for holding a substrate, the method comprising the steps of: disposing at least one cable having one end portion from which a cover is removed on a first holding member for holding the substrate; and sandwiching said one end portion of the cable by a sandwiching member together with at least one first conductive member disposed in the first holding member around an opening portion in the first holding member to expose a surface to be plated of the substrate and configured to be electrically contactable with the substrate, or a second conductive member which is disposed in the first holding Claim 29 specifically:
the structural and operative relationship between the substrate holder, substrate, at least one cable, at least one cable end portion, first holding member, sandwiching member, and second conductive member. Especially as it relates to the holding member body opening portion configured to exposed a surface to be plate of the substrate and the at least one first conductive member disposed in the first holding member body around the opening portion, at least one cable having an uncovered end portion and a sandwiching member provided on the first holding member body to sandwich the uncovered end portion of the cable together with the first conductive member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2022/03/09, with respect to the Examiner’s Rejection of Claims 1-29 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-29 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 20160348264 A1, US 20190203373 A1, US 20150090584 A1, US 20140295093 A1, US 20180182659 A1, US 20090245983 A1, US 20160108539 A1, US 20170350033 A1, US 20130255360 A1, US 20140314957 A1, US 20160319456 A1, US 20150276835 A1, US 20130192983 A1, US 20120043200 A1, US 20020029963 A1, US 20140245954 A1, US 10316425 B2, US 10577713 B2, and US 10953504 B2 have been cited by the Examiner as pertinent to the applicant’s disclosure because they teach a substrate holder comprising a first holding member and a second holding member configured to sandwich and fix a substrate..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652